Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Detailed Action

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed, approved immediately upon submission, and reduces waiting time for Terminal Disclaimer to be manually approved.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4, 14-17, and 19 are rejected on the ground of nonstatutory double patenting over claims 1, 3, 4, 9, and 16 of U.S. Patent No. 10,915,774 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

17/154,671 claims
U.S. PN 10,915,774 claims
1, 16, 19
1
4
9
14
3
15
4
17
16



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Billheimer et al. U.S. Patent No. 5,931,933.
Per Claim 19, Billheimer discloses:
a device (converting chip 100), comprising:
a first bus configured to transmit first signals having first characteristics; a second bus configured to transmit second signals having second characteristics that differ from the first characteristics (Col. 2 lines 28-43, Figure 1; Buses 125, 127, and 129 represent buses of different protocols, such as MCA, PMCIA, and PCI.);
and a bus translator (Bus multiplexor and translator to ISA type 130) configured to select the first bus as a selected bus for all communications with a processor external to the device only through the selected bus to an exclusion of any communication through the second bus (Col. 2 lines 28-59, Figure 1; Bus multiplexor and translator 130 is configured by bus selector control 150 to select which type of bus conversion to perform, which ultimately selects the corresponding bus 125, 127, or 129.),
wherein the bus translator when in operation translates a signal having third characteristics received from a core bus into a translated signal having the first characteristics based upon selection of the selected bus (Col. 2 lines 12-28 and 39-47 teach conversion to a TWINAX (or other) protocol of bus 142. Control logic to match local interface can be considered with bus multiplexor and translator 130 to represent the “bus translator” since they are both responsible for the translation/conversion between different bus protocols to enable communication between devices 200 and 300.).

Per Claim 20, Billheimer discloses the device of claim 19, wherein the bus translator is configured to select the first bus as the selected bus based upon an automatic determination, a status of a fuse corresponding to the first bus, or a presence of an electrical connection corresponding to the first bus (Col. 2 lines 48-60; Selector lines 152 represent a presence of an electrical connection corresponding to a first bus.).

Allowable Subject Matter
Independent Claims 1 and 16 comprise non-statutory double patenting rejections. Dependent claims 2-15, 17, and 18 either also comprise double patenting rejections or are at least dependent upon independent claims 1 and 16, and thus inherit the rejection.

Independent Claims 1 and 16 would be in condition for allowance pending the filing and acceptance of a Terminal Disclaimer to overcome the Double Patenting rejection.

-	The following is a statement of reasons for the indication of allowable subject matter:

Independent claims 1 and 16 comprise substantially the same limitations as independent claim 1 of parent patent no. 10,915,774, and thus are considered to be allowable for similar reasons. Independent claim 19 is broader than instant claims 1 and 16 as it does not comprise at least the physical interface requirements. Therefore, claim 19 is not considered to comprise allowable subject matter.

The prior art cited and not used in the rejection is considered relevant for various teachings of bus protocol conversion/selection/bridging.

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186